Citation Nr: 0931673	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for eye disorders, 
identified as astigmatism, myopia, presbyopia, and cataracts.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

A videoconference hearing was held in May 2009 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  
Additional evidence received at the hearing was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) 
(2008); see also Disabled American Veterans (DAV) v. Sec'y of 
Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In a statement by the Veteran dated and received in January 
2009, he indicated that he wished to withdraw the issues of 
entitlement to ratings in excess of 10 percent for bilateral 
hearing loss and for tinnitus.  Accordingly, these claims are 
not currently in appellate status before the Board.  

The issue of entitlement to service connection for diabetes 
mellitus, to include as a result of exposure to AO, is the 
subject of a separate Board decision.  


FINDINGS OF FACT

1.  The Veteran's astigmatism, myopia, and presbyopia are 
refractive errors of the eye that are not subject to service 
connection as an injury or disease; cataracts were first 
shown many years after service and are not etiologically 
related to any incident therein.  

2.  The Veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
during from service.  

3.  Although the Veteran has also been diagnosed as suffering 
from major depressive disorder, this disability has not been 
etiologically linked to the Veteran's military service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  Compensation for vision loss due to refractive error, 
including astigmatism, myopia, and presbyopia, is precluded 
by regulation.  38 C.F.R. § 3.303(c)(2008).  

2.  An acquired eye disorder, cataracts, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008);38 C.F.R. 
§§ 3.102, 3.303 (2008).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

4.  An acquired psychiatric disorder, not including PTSD 
(e.g., depression), was not incurred in or aggravated during 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in September 
2003, June 2004, April 2006, and May 2008) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2005, April 2006, and May 2008.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Eye Disorders

In this case, the Veteran contends that he has eye disorders 
which are related to service.  These disorders have been 
identified as astigmatism, myopia, presbyopia, and cataracts.  
The Board has reviewed all of the evidence of record as to 
this issue.  

Additional Law and Regulations Pertinent to this Claim - 
Congenital or Developmental Defects

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (2008).  
Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  (Emphasis added.)


Background

Review of the service treatment records (STRs) reflects that 
upon enlistment examination in March 1964, the Veteran's 
vision in both eyes was measured to be 20/20, and no eye 
disabilities were reported at that time.  It is noted, 
however, that in June 1964, the Veteran was seen in the 
optometry clinic and noted to have uncorrected visual acuity 
of 20/25-1 in the right eye and 20/25-2 in the left eye.  No 
prescription was ordered as it was reported that he met the 
minimum training standards without glasses.  No further 
treatment for eye problems is noted during service until 
separation examination in January 1967.  At that time, his 
distant vision was noted to 20/30 in the right eye and 20/70 
in the left eye.  His corrected vision was 20/20, 
bilaterally.  His near vision was 20/20, bilaterally, 
corrected by prescription to 20/15, bilaterally.  

Additional inservice report dated in February 1967 includes a 
notation of "failed separation physical."  The Veteran's 
bilaterally vision, however, was noted to be 20/20-1, 
uncorrected.  No prescription was recommended.  It was noted 
that he had low myopic astigmatism.  

Post service private records dated in the late 1990s show 
diagnoses of eye disorders to include myopia, astigmatism, 
presbyopia and bilateral cataracts.  Subsequently dated VA 
records from 2000 show that the Claimant had no retinopathy 
related to his diabetes.  

Analysis

As already noted earlier, refractive error of the eyes is not 
a disability for VA compensation purposes.  Accordingly, a 
disorder which is not a disability for VA purposes cannot be 
service-connected, absent evidence of aggravation by 
superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 
Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 
(1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 
(1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 
(1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 
(2000).  This includes refractive error due to such eye 
disorders as myopia, presbyopia, and astigmatism.  The 
Veteran's myopia, presbyopia, and astigmatism in this case 
therefore cannot be service-connected absent evidence of 
superimposed pathology.

The Veteran's STRs, however, are negative for evidence of 
aggravation by a superimposed disease or injury.  He was 
noted in June 1964, (the month he entered active service) to 
have visual acuity of 20/25-1 (right) and 20/25-2 (left).  
Shortly before separation, his vision was reported as 
uncorrected at 20/20-1, bilaterally, and his myopic 
astigmatism was noted.  Clearly, there is therefore no 
evidence that his refractive error was aggravated by his 
service.  The Veteran's myopia, presbyopia, and astigmatism 
may not be service-connected in this case because his 
corrected distant vision was approximately the same at time 
of separation from service as upon his entry.  38 C.F.R. §§ 
4.75, 4.78 (2008).

Moreover, as to his cataracts, this was initially noted by a 
private physician in the late 1990s.  This is approximately 
30 years after separation from active service, and there is 
no competent medical evidence of record that associates this 
condition to any incident of active service.  

The Board has considered the Veteran's claim that he has eye 
disabilities related to his service.  However, as a layman, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that he is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

In the present case, the weight of the medical evidence 
indicates that the Veteran's eye disorders were not caused by 
or aggravated by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
An Acquired Psychiatric Disorder, to Include PTSD and 
Depression

The Veteran has asserted that he suffers from PTSD and that 
such a disorder has been caused by his service in the Army 
where he claims he experienced many horrors (or stressors).  
Specifically, he asserts that when he was in Germany working 
on helicopters flown in from Vietnam, these helicopters 
contained body parts.  It was the Veteran's responsibility to 
clear and prepare the helicopters to return to the flight 
line.  He also witnessed a soldier hang himself by jumping 
out of a second story window with a rope around his neck.  
This occurred at his unit in Stuttgart Air Field in Germany 
in January 1966.  He also saw another soldier get severely 
burned when working on a generator in February 1966.  He 
avers that he now suffers from nightmares, flashbacks, 
depression, and irritability.  Alternatively, the Veteran 
avers that he suffers from a non-PTSD psychiatric disorder 
and that this condition is related to or was caused by his 
military service.

Additional Law and Regulations Pertinent to this Claim -
PTSD 

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and

(3) a link, established by medical evidence, between the 
current symptoms and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2008).

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the Veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the Veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the Veteran is, in itself, insufficient.  Service 
records must support the assertion that the Veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2008).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the Veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the Veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the Veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.304(d), (f) (2008).
Background

The record reflects the Veteran had almost three years of 
active service in the US Army from 1964 to 1967.  Over two 
years of this service was spent in Europe (Germany), but he 
did not serve in a hazardous duty area nor was he fired upon 
by an enemy combatant.  His military occupational specialty 
(MOS) was that of a helicopter mechanic.  His DD Form 214 
notes that the Veteran was issued a Good Conduct Medal, 
National Defense Service Medal, and an Expert Rifle Badge, 
but that document and/or other official records do not show 
that he was awarded a personal or unit valour award, such as 
a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the Veteran fired his personal weapon at the enemy such 
that he might have been awarded a Combat Infantryman Badge or 
a similar award from the Army.

His STRs are negative for complaints of or findings 
indicative of a psychiatric disorder.  Post service private 
and VA records show treatment for depression and PTSD 
beginning in approximately 2003.  

Analysis

The Veteran's record, as summarized above, does not indicate 
that he was in a combat zone nor did he fire his weapon in 
response to an enemy combatant.  In this situation, he was 
not in receipt of any awards and/or decorations that would 
suggest that he participated, i.e., fired a weapon, in actual 
combat with the enemy.  The Claimant's military occupational 
specialty is not one that would normally be involved in 
combat situations.  Moreover, the Army has not confirmed the 
basic facts surrounding the Veteran's claimed stressors.

Additionally, despite the Veteran's assertions, he has not 
provided any documents or statements from members of his Army 
unit that could verify his claimed stressors.  Moreover, he 
did not provide names of individuals that were involved in 
the incidents described above.  The Board further notes that 
the Veteran has not provided enough information with respect 
to those individuals that may have been involved that would 
allow for a review of the appropriate reference material with 
respect to those individuals.  

To make sure that the Veteran fully understands what the 
Board is saying - none of the incidents claimed by him could 
be verified.  With respect to any of the incidents described 
as "stressful," he has been unable to provide names or 
additional lay statements attesting to the fact that such 
incidents occurred.  He has never commented on whether any 
verifiable person was with him at the time any of the 
"stressful" events occurred, the date it happened, or other 
information that would help in the confirmation of his story.  
Moreover, the file contains no other independent credible 
evidence, such as statements from fellow soldiers, as to the 
occurrence of the alleged events.

The Board recognizes that it has a duty to assist the Veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the Veteran concerning his claimed 
stressors.  However, he has not provided such.  To the Board, 
it appears that he has not provided information that is 
essential in obtaining the verifying evidence he alludes 
thereto.  See also Gobber v. Derwinski, 2 Vet. App. 470 
(1992); Olson v. Principi, 3 Vet. App. 480 (1992).

The Claimant may assert that because an examiner has provided 
a diagnosis of PTSD, this should be enough to prevail on his 
claim.  It is true that he does have a diagnosis of PTSD and 
he has received treatment for other psychiatric disorders.  
However, the diagnosis of PTSD was apparently made following 
a recitation by the Veteran of his alleged stressors, which 
may or may not have resulted from actions while in the Army.  
Additionally, the Board notes that the Veteran has not only 
received a diagnosis of PTSD, but diagnosis of depression.  
Yet, despite the various diagnoses, none of the disorders 
have been etiologically linked to the Veteran's service in 
the Army.

Because the PTSD diagnosis has been based on the Veteran's 
own recitation of his alleged service history (stressors), it 
is uncertain to what extent he actually meets the criteria 
for PTSD.  Where the VA determines that the Veteran did not 
engage in combat with the enemy, or that he did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki, supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressors 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor. However, in 
Pentecost, supra, the Claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the Claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the Appellant has submitted no 
independent evidence of the occurrence of the claimed in- 
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.

To further comment on this point, the Board points out the 
fact that it specifically requested stressor information from 
the Claimant or held the claim open for a period of time so 
that he could submit corroborative evidence of his 
assertions.  Despite the request for additional information, 
he did not provide information that could be affirmed through 
independent means.  In other words, the Veteran did not 
proffer any documents from any other individuals that would 
minimally confirm or partially corroborate any of his 
assertions.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the Veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert, supra.  In 
this case, a verifiable stressor to support a diagnosis of 
PTSD has not been shown.  While PTSD has been diagnosed, the 
Veteran has not provided sufficiently detailed information 
relating to his examples of stressors to allow for 
corroboration, and, a diagnosis of PTSD, without verified 
stressors relating the disorder to military service, is 
insufficient to establish entitlement to service connection.  
The Board finds therefore that there is not sufficient 
evidence to place the evidence in equipoise as to whether the 
Veteran suffers from PTSD related to his military service.  
On the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the Veteran has PTSD related to his experiences while in 
the US Army, and service connection for PTSD is not 
warranted.

With respect to the Veteran's additional insinuations - that 
he now suffers from an acquired psychiatric disorder, not 
PTSD, that is somehow related to or was caused by his 
military service.  His service and post-service treatment 
records have been obtained and included in the claims folder 
for review.  The STRs do not show complaints of or findings 
indicative of a psychiatric disorder.  The post service 
records do show treatment for psychiatric problems, to 
include depression, but none of these records suggest or 
insinuate that the psychiatric disorder was caused by or 
related to his military service or any incident therein.  The 
record is negative for any implications, insinuations, or 
hypotheses made by a medical professional that the Veteran's 
current psychiatric disorder was caused by his service in the 
United States Army.

The Board is left with the contentions made by the Veteran 
and his accredited representative.  These statements were 
undoubtedly made in good faith; however, the Veteran and his 
accredited representative are not medical professionals nor 
have they undergone medical training.  The Board notes that 
the Veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno, supra.  He can say he experiences depression 
or anxiety or mood swings.  His representative can reiterate 
the Veteran's claimed experiences.  However, the Veteran and 
his representative are lay people, and as laypeople, they do 
not have the expertise to opine regarding medical diagnosis 
or etiology.  They cannot state, with medical certainty, that 
the Veteran now suffers from a particular disability and that 
said disability is related to his military service or to some 
incident he experienced while he was in the service.  In the 
absence of evidence demonstrating that the Veteran and his 
representative have the requisite training to proffer medical 
opinions, the contentions made by either one of them are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 
(1993).  In other words, the Veteran may not self-diagnose a 
disease or disability, and neither he nor his representative 
may link disabilities or diagnoses.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the Veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); 
Gilbert, supra.  While it is true that the Veteran now 
suffers from a psychiatric disability (not to include PTSD), 
medical evidence showing a causal link between this 
disability and the Veteran's military service has not been 
presented.  His STRs are silent for complaints of or 
treatment for a psychiatric disorder or for symptoms and 
manifestations associated with such a condition.  Despite his 
assertions, the medical evidence does not show that this 
disability began while he was in service or that the disorder 
is related to his military duties.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(2008).  Thus, the Veteran's claim is thus denied.


ORDER

Entitlement to service connection for eye disorders, 
identified as astigmatism, myopia, presbyopia, and cataracts, 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


